Citation Nr: 1501177	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  08-30 233	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable disability rating for peripheral neuropathy of the right hand.

2. Entitlement to an initial compensable disability rating for peripheral neuropathy of the left hand.

3. Entitlement to an initial compensable disability rating for peripheral neuropathy of the right lower extremity.

4. Entitlement to an initial compensable disability rating for peripheral neuropathy of the left lower extremity.

5. Entitlement to an initial compensable disability rating for nonproliferative diabetic retinopathy.

6. Entitlement to an initial compensable disability rating for erectile dysfunction.

7. Entitlement to a disability rating in excess of 10 percent for adjustment disorder with depressed mood and organic mood.

8. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by: Oregon Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to November 1984, with an additional unverified period of active service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction rests with the RO in St. Petersburg, Florida, from which the appeal was certified.  

The record shows that the Veteran executed a VA Form 23-22, Appointment of Veterans Service Organization as Claimant's Representative, in January 1985 and appointed the Oregon Department of Veterans' Affairs as his representative.  This is the only form in the file appointing a representative.  At some later point in time, the Veteran's file shows actions taking on his behalf by the Florida Department of Veterans Affairs, however, there is no valid form appointing the Florida Department of Veterans Affairs as the representative.
In December 2013, the Oregon Department of Veterans Affairs attempted to withdraw as representative.  However, this attempt was made after the appeal was certified to the Board.  A representative's right to withdraw services after an appeal has been certified to the Board is governed by Rule 608 of the Board's Rules of Practice.  38 C.F.R. § 20.608.  Rule 608 requires that any withdrawal be bade on motion showing good cause.  Letters were sent to the Veteran and to the Oregon Department of Veterans Affairs informing them that a withdrawal had to be by motion, or the Veteran could appoint a new representative.  The letters indicated that if no response was received, the Board would continue to treat the Oregon Department of Veterans Affairs as the representative.  No response has been received and therefore the Oregon Department of Veterans Affairs is still the valid representative.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In March 2012, the Board remanded the claims on appeal for additional development.  The Board requested that the RO/VA Appeals Management Center (AMC) obtain verification of the character and type of the Veteran's most recent period of service as well as the service treatment records associated with that service.  Then, after determining that the Veteran had returned from service, the Board directed that the AMC schedule the Veteran for appropriate VA examinations to determine the current nature and severity of his service-connected disabilities and to obtain an opinion concerning the nature and etiology of any hypertension.  

The record reflects that the AMC sent the Veteran a letter in April 2012 requesting that he identify his Reserve or National Guard unit and verify the character and type of his most recent period of service.  A May 2012 memorandum also indicates that several attempts to call and e-mail the Veteran were unsuccessful and that the AMC determined the Veteran was on active duty.  In December 2012, the AMC issued a Supplemental Statement of the Case (SSOC) continuing the denial of the claims on appeal.  In August 2013, the RO received a letter from the Veteran with a new address that requested copies of certain evidence from his claims file and indicated that he had not been recalled to active duty since his separation from service in 1984.   

Despite the August 2013 correspondence, the Board finds the nature and dates of the Veteran's specific periods of service remain unclear.  Although the Veteran reports that he has not been recalled to active duty since 1984, there is still evidence that indicates he has some unverified period(s) of service, whether active duty for training or inactive duty for training, since February 2011.  Additionally, a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Here, the Board finds the AMC did not substantially comply with the remand directives.  Although the AMC sent the Veteran a notice letter, the evidence indicates that the Veteran may have been performing service at that time.  In addition, the letter may have been sent to an incorrect address.  Further, there is no evidence indicating that prior to sending the December 2012 SSOC, the AMC attempted to verify through other channels the Veteran's period of service or to determine when the Veteran completed any service.  Moreover, there is no indication that the AMC attempted to schedule the Veteran for the appropriate VA examinations.  Therefore, a remand is warranted to fully comply with the Board's remand directives.

Accordingly, the case is REMANDED for the following actions:

1. Verify the character, type, and dates of any period of service beginning in February 2011.  Any correspondence directed to the Veteran must be sent to the most current address of record.

2. Contact the appropriate records depository to obtain all outstanding service personnel records and service treatment records associated with any period of service beginning in February 2011.

3. Obtain and associate with the record all VA treatment records for the Veteran dated from September 2008 to the present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran should be notified.

4. Then, schedule the Veteran for appropriate VA examinations to determine the nature and severity of his service-connected peripheral neuropathy of the hands, peripheral neuropathy of the lower extremities, nonproliferative diabetic retinopathy, erectile dysfunction, and adjustment disorder with depressed mood and organic mood.  The claims file and a copy of this Remand should be made available to the examiners in conjunction with the examinations.  Any medically indicated tests should be accomplished, to include any electromyography/nerve conduction studies.  The examiners should set forth all symptomatology.  

A complete rationale should be provided for any opinion or conclusion expressed.

5. In addition, schedule the Veteran for a VA examination to determine the nature and etiology of any hypertension.  The claims file, electronic records, and a copy of this Remand should be made available to the examiner in conjunction with the examination.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that hypertension began during a period of active duty or a verified period of active duty for training, manifested within one year following separation from a period of active duty, or is otherwise causally or etiologically related to a period of active duty or verified period of active duty for training.  

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any hypertension was caused or aggravated by the Veteran's service-connected diabetes mellitus.  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

6. Thereafter, re-adjudicate the claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



